OPINION — AG — ** AD VALOREM TAXES — DELINQUENT — PARTIAL PAYMENT ** IN A CASE WHERE ONE HALF OF THE TAXES LEVIED UPON AN AD VALOREM BASIS FOR THE YEAR 1949, UPON ANY TAXABLE PROPERTY, HAVE BEEN PAID BEFORE THE SAME BECAME DELINQUENT, BUT THE OTHER ONE HALF OF SUCH TAXES WERE NOT PAID PRIOR TO THE FIRST DAY OF APRIL, 1950, THE PENALTY OF ONE PERCENT FOR DELINQUENCY, PRESCRIBED BY 68 O.S. 351 [68-351] AS AMENDED, APPLIES ONLY TO THE DELINQUENT PORTION OF SUCH TAXES AND SHOULD BE CALCULATED THEREON ONLY FROM THE FIRST DAY OF APRIL, 1950. (DELINQUENT, TAXES, COUNTY, FISCAL YEAR, PORTION) CITE: 68 O.S. 351 [68-351] (JAMES C. HARKIN)